Gorski and Martoche, JJ. (dissenting).
We respectfully dissent, for the same reasons set forth in the dissent in Omiatek v Marine Midland Bank (9 AD3d 831, 832 [2004]). In our view, the offset provisions in CPLR 4545 (c) preclude recovery by plaintiffs of any medical payments made by Independent Health Association, Inc. (Independent Health) or any other health insurer on behalf of plaintiff Deborah A. Kaczmarski (see Humbach v Goldstein, 229 AD2d 64, 67 [1997], lv dismissed 91 NY2d 921 [1998]). In addition, because discovery has not yet been conducted, it is not possible to ascertain at this juncture whether the alleged equitable subrogation rights of Independent Health conflict with the rights of plaintiffs to a full recovery (see Berry v St. Peter’s Hosp. of City of Albany, 250 AD2d 63, 67 [1998], lv dismissed 92 NY2d 1045 [1999]). Present—Hurlbutt, J.P., Scudder, Gorski, Martoche and Hayes, JJ.